 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH B. FRUEH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
 5 Facsimile: (916) 554-2900

 6 Attorneys for Defendant
   UNITED STATES OF AMERICA
 7

 8

 9

10                            IN THE UNITED STATES DISTRICT COURT

11                              EASTERN DISTRICT OF CALIFORNIA

12

13 NORA WASHINGTON,                           Case No. 2:18-cv-02474-WBS-AC

14                            Plaintiff,                 DISCOVERY MATTER
15                       v.                   STIPULATION AND PROPOSED ORDER RE:
                                              RULE 35 EXAMINATION
16 UNITED STATES OF AMERICA,

17                            Defendant.

18

19

20

21

22

23

24

25

26

27

28
 1          IT IS HEREBY STIPULATED, by and between the parties through their undersigned counsel,

 2 as follows:

 3          1.      Plaintiff Nora Washington will undergo a mental examination conducted by Dr. Mark

 4 Strassberg, M.D., at 2710 Gateway Oaks Drive, Suite 300–South, Sacramento, California, Zip Code

 5 95833. The examination will occur on April 18, 2020, at 10:00 a.m. The examination, including the

 6 time required for face-to-face interviewing, will take approximately 4 to 5 hours to complete.

 7          2.      Dr. Strassberg will examine Plaintiff psychiatrically, to include a history of the mental

 8 and emotional difficulties she attributes to the incident on August 3, 2017, and her treatment, response to

 9 treatment, and current complaints. A historical review of family, interpersonal relationships, work, and

10 educational history will be pursued as well as Plaintiff’s past medical and psychiatric history.

11          3.      Dr. Strassberg will also examine Plaintiff neurologically, to include strength, sensation,

12 balance, reflex, vision, and coordination.

13          4.      At the time of the examination, Plaintiff shall answer all inquiries made by Dr. Strassberg

14 so that he can evaluate the nature, extent, and cause of Plaintiff’s condition as well as her prognosis.

15          5.      No observers shall attend the examination. Plaintiff shall not record any portion of the

16 examination. Dr. Strassberg shall audio-record the examination, and Defendant shall provide Plaintiff’s

17 counsel with a copy of the recording.

18          6.      Dr. Strassberg shall receive a copy of this executed Stipulation.

19          7.      Defendant shall provide Plaintiff’s counsel with a report of the examination consistent

20 with Federal Rules of Civil Procedure 35(b) within 30 days of the examination.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


       STIPULATION AND PROPOSED ORDER RE:                1
       RULE 35 EXAMINATION
 1        8.      The cost of the examination shall be borne by the Defendant.

 2

 3 Dated: March 5, 2020                               MCGREGOR W. SCOTT
                                                      United States Attorney
 4
                                               By:    /s/ Joseph B. Frueh
 5                                                    JOSEPH B. FRUEH
                                                      Assistant United States Attorney
 6
                                                      Attorneys for Defendant
 7                                                    UNITED STATES OF AMERICA
 8

 9 Dated: February 28, 2020                           MASTAGNI HOLSTEDT, A.P.C.

10                                             By:    /s/ Brett D. Beyler         (authorized 2/28/2020)
                                                      BRETT D. BEYLER
11
                                                      Attorneys for Plaintiff
12                                                    NORA WASHINGTON
13

14 IT IS SO ORDERED

15 Dated: March 5, 2020

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED ORDER RE:               2
     RULE 35 EXAMINATION
